Citation Nr: 1421302	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond April 5, 2009, for education benefits under the provisions of Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve/MGIB-SR).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran had service in the United States Marine Corps Reserve from May 1994 to August 1997.  He had a period of active duty service from October 1994 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of this case is currently with the VA RO in Houston, Texas.


FINDING OF FACT

The Veteran's delimiting period for receiving Chapter 1606 education benefits expired on April 5, 2009, and he did not file an application for an extension of the delimiting date until more than 1 year from the date eligibility ended and more than 1 year from the date that his alleged disability no longer prevented him from filing for an extension.  


CONCLUSION OF LAW

The criteria for an extension of the period of eligibility for 10 U.S.C.A. Chapter 1606 (MGIB-SR) educational assistance beyond April 5, 2009, have not been met.  10 U.S.C.A. Chapter 1606 (West 2002); 38 C.F.R. §§ 21.1033, 21.7530, 21.7540, 21.7550 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the Veteran's service in the United States Marine Corps Reserve from May 1994 to August 1997, he became eligible for educational assistance under 10 U.S.C.A. Chapter 1606 (MGIB-SR).  See 38 C.F.R. § 21.7540 (2013).  

For a reservist who becomes eligible for Chapter 1606 education assistance after September 30, 1992, the ending date of eligibility for education assistance is 14 years from the date the reservist becomes eligible.  38 C.F.R. § 21.7550(a)(2).  There are some exceptions to this rule that are not applicable to this case and not asserted by the Veteran.  See 38 C.F.R. § 21.7550.  

However, an extension of the applicable delimiting period may be granted where the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  Evidence must establish that such a program of education was medically infeasible.  VA will not grant a reservist an extension for a period of disability which was 30 days or less unless the evidence establishes that the reservist was prevented from enrolling or reenrolling in the chosen program, or was forced to discontinue attendance, because of the short disability.  38 C.F.R. § 21.7551(a)(2).

An application for extension must be filed within the time period specified in 38 C.F.R. § 21.1033(c) (2013).  38 C.F.R. § 21.7551(a)(1).  

38 C.F.R. § 21.1033(c) provides that VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which the original period of eligibility ended; or (2) one year from the date on which the physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  

The essential facts of this case are not in dispute: The Veteran became eligible for Chapter 1606 education assistance after completing his initial period of active duty for training on April 5, 1995.  He was therefore eligible for Chapter 1606 education assistance until April 5, 2009.  

In April 2007, the Veteran filed a claim for an extension of the applicable delimiting period.  The Veteran expressed his understanding that his eligibility ended on April 4, 2005.  In an April 2007 correspondence, the VA denied the request for an extension of the applicable delimiting period.  However, the VA noted that a change in law provided the Veteran with the opportunity to use his benefits up until April 5, 2009.  

In July 2011, the Veteran requested a 1-year extension of the applicable delimiting period.  The Veteran noted that he was severely injured in a motor vehicle accident.  In response to the VA RO's request, the Veteran provided information from his doctor that he had a disability that prevented him from working or going to school from March 23, 1996, to January 15, 1997, and from October 20, 2001, to January 12, 2004.  

The Veteran's request for an extension was not timely filed.  The Veteran had until April 5, 2010, to request an extension.  38 C.F.R. § 21.1033(c) (2013).  

38 C.F.R. § 21.1033(e) notes that VA may extend for good cause a time limit within which a claimant or beneficiary is required to act to perfect a claim or challenge an adverse decision only when the claimant requests an extension after expiration of a time limit; and the claimant shows good cause as to why he could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e)(1).  

Here, the Board acknowledges that the Veteran suffered a traumatic brain injury, memory loss, status post deep white matter and ganglion hemorrhages, and moderate spasticity bilateral lower extremities and left arm as a result of a motor vehicle accident that occurred on March 23, 1996.  The Board also acknowledges that the Veteran was unable to attend school or work from March 23, 1996, to January 15, 1997, and again from October 20, 2001, to January 12, 2004.  However, the Veteran has also supplied transcripts from college courses that he took from 1997 through 1999 and 2004 through 2010, clearly indicating an ability to file the claim for benefits during this time frame.  

As the Veteran was attending classes and working, there is no indication that he was unable to file for an extension for his delimiting period within the proper time frame.  In fact, the Veteran requested an extension in April 2007, which was subsequently denied, providing evidence against his claim that he was unable to request an extension by April 2010.  

The Board acknowledges the Veteran's contentions.  However, the record does not reflect that the Veteran was unable to file an extension for his delimiting period by April 5, 2010.  Accordingly, an extension of the period of eligibility for Chapter 1606 (MGIB-SR) educational assistance beyond April 5, 2009, is not warranted.

As provided for by the Veterans' Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. §§ 21.1031 and 21.1032 (2013) for education claims, rather than the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032.  

In the present case, required notice was provided by letters dated July 2011 and October 2011.  As to the VA's duty to assist, the Board finds that all necessary development has been accomplished.  

Information regarding the Veteran's service, his claimed disability and his educational enrollment has been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    

	


ORDER

An extension of the period of eligibility for 10 U.S.C.A. Chapter 1606 (MGIB-SR) educational assistance beyond April 5, 2009, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


